 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GILBERT SALINAS,                                  Case No.: 21-CV-495 JLS (BLM)
12                                    Plaintiff,
                                                       ORDER: VACATING HEARING
13   v.                                                AND TAKING MATTERS UNDER
                                                       SUBMISSION
14   IA LODGING SAN DIEGO, L.L.C.,
     a Delaware limited liability company;
15                                                     (ECF No. 11)
     and DOES 1 –10,
16                                 Defendants.
17
18         Presently before the Court is Defendant IA Lodging San Diego, L.L.C.’s
19   (“Defendant”) Motion to Dismiss Plaintiff’s First Amended Complaint (“Mot.,” ECF No.
20   11), as well as Defendant’s Request for Judicial Notice in support thereof (“RJN,” ECF
21   No. 11-3). The Court VACATES the hearing set for July 1, 2021, and takes these matters
22   under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: June 24, 2021
25
26
27
28

                                                   1
                                                                            21-CV-495 JLS (BLM)
